Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 14, 2020

                                      No. 04-20-00437-CV

     PROGRESO LLC and Progreso La Michoacana Meat Market San Antonio #10, LLC,
                                  Appellants

                                                v.

                                   Rosamaria GONZALEZ,
                                          Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CI25139
                        Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER

        The reporter’s record in this case was originally due on September 18, 2020. On
September 21, 2020, the court reporter filed a notification of late record, stating the record had
not been filed because the appellant had failed to pay the fee or make arrangements to pay the fee
for preparing the record and was not entitled to appeal without paying the fee. The notification
requested a two-week extension of time to file the record. On October 2, 2020, the court reporter
filed the reporter’s record. The request for an extension of time is therefore DENIED AS
MOOT.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court